UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1706


MARCIALENA TREMBLE BROWN,

                    Plaintiff - Appellant,

             v.

CENTERRA-SAVANNAH RIVER SITE; JERRY STEVENSON; RAYMOND
SMITH,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
Sherri A. Lydon, District Judge. (1:19-cv-02047-SAL)


Submitted: January 26, 2021                                       Decided: February 2, 2021


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marcialena Tremble Brown, Appellant Pro Se.   Christopher Wofford Johnson,
GIGNILLIAT, SAVITZ & BETTIS, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marcialena Tremble Brown appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing her complaint. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Brown v. Centerra-Savannah River Site, No. 1:19-cv-02047-SAL

(D.S.C. May 29, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2